           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 1 of 53




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK and
 THE BOARD OF EDUCATION FOR THE
 CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK,

           Plaintiffs,

 v.                                                            Civil Action No. 20-4260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

           Defendants.


                 DEFENDANTS’ ANSWER TO THE AMENDED COMPLAINT

         Defendants United States Department of Education and Elisabeth D. DeVos, in her official

capacity as Secretary of Education, hereby answer Plaintiffs State of New York and Board of

Education for the City School District of the City of New York’s Amended Complaint, ECF No.

13, as follows. Defendants note, however, that to the extent review is available in this case, the

factual record consists of the administrative record, and not the allegations in Plaintiffs’ Amended

Complaint or this Answer.

      1. This paragraph consists of Plaintiffs’ characterizations of Title IX, not allegations of fact

to which a response is required. Defendants respectfully refer the Court to the statute for a full and

accurate statement of its contents.

      2. This paragraph consists of Plaintiffs’ characterization of the action, not allegations of fact

to which a response is required. To the extent a response is deemed required, deny the first and

second sentences. With respect to the third sentence, Defendants deny the allegations contained



                                                   1
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 2 of 53




therein, except admit that the Notice of Final Rule, Nondiscrimination on the Basis of Sex in

Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026

[hereinafter Final Rule] was published in the Federal Register on May 19, 2020. The Department,

however, made the Final Rule publicly available on its website on May 6, 2020. Accordingly,

schools had more than eighty-seven days to implement the Final Rule.

   3. This paragraph consists of Plaintiffs’ characterization of decisions from the Supreme Court

of the United States, to which no response is required. Defendants respectfully refer the Court to

the referenced decisions for a complete and accurate statement of their contents.

   4. This paragraph consists of Plaintiffs’ characterizations of Title IX and its implementing

regulations, not allegations of fact to which a response is required. Defendants respectfully refer

the Court to those authorities for a full and accurate statement of their contents.

   5. This paragraph consists of Plaintiffs’ characterizations of the Department’s guidance and

enforcement practices with respect to Title IX, Title VI, Section 504, and Title II, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to those documents, practices, and authorities for a full and accurate

statement of their contents.

   6. This paragraph consists of Plaintiffs’ characterizations of the challenged rule and the Final

Rulemaking process, not allegations of fact to which a response is required. To the extent a

response is deemed required, with respect to the first sentence, the Department admits that it

published a notice of proposed rulemaking, 83 Fed. Reg. 61,462 (Nov. 29, 2019) in late 2019 and

denies the remainder of the allegations in the first sentence. With respect to the second sentence,

the Department admits that it received more than 124,000 comments and denies the remainder of

the allegations in the second sentence. With respect to the third sentence, the Department admits




                                                  2
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 3 of 53




that some commenters submitted comments in opposition to the Proposed Rule and denies the

remainder of the allegations in the third sentence.

   7. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

   8. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

   9. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

   10. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

   11. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

   12. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of the




                                                 3
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 4 of 53




challenged rule and state law, not allegations of fact to which a response is required. To the extent

a response is deemed required, deny the first, fourth, fifth, and sixth sentences except to

respectfully refer the Court to the cited authorities for a complete and accurate statement of their

contents. Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations in the second and third sentences.

   13. This paragraph consists of Plaintiffs’ characterizations relating to the timing of the

challenged rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny, except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents and to admit that the effective date of the Title IX Final Rule

was August 14, 2020.

   14. Deny.

   15. Deny.

   16. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of this

lawsuit, not allegations of fact to which a response is required; to the extent a response is deemed

required, deny.

   17. This paragraph consists of conclusions of law, not allegations of fact to which a response

is required; to the extent a response is deemed required, deny.

   18. This paragraph consists of conclusions of law, not allegations of fact to which a response

is required; to the extent a response is deemed required, deny.

   19. This paragraph consists of conclusions of law, not allegations of fact to which a response

is required; to the extent a response is deemed required, deny.

   20. Admit the first sentence. The second and third sentences consist of conclusions of law, not

allegations of fact to which a response is required; to the extent a response is deemed required,




                                                 4
            Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 5 of 53




Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the second sentence and deny the third sentence.

   21. Defendants lack knowledge or information sufficient to form a belief as to the allegations

in the first and second sentences. Deny the third sentence.

   22. This paragraph consists of conclusions of law, not allegations of fact to which a response

is required; to the extent a response is deemed required, admit and respectfully refer the Court to

5 U.S.C. § 552 for a complete and accurate statement of its contents.

   23. Admit.

   24. This paragraph consists of Plaintiffs’ characterizations of Title IX, not allegations of fact

to which a response is required. Defendants respectfully refer the Court to the statute for a full and

accurate statement of its contents.

   25. This paragraph consists of conclusions of law and Plaintiffs’ characterizations of Title VI

and Title IX, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to those statutes for a complete and

accurate statement of their contents.

   26. This paragraph consists of Plaintiffs’ conclusions of law and characterizations of Title VI,

Section 504, Title IX, and “other civil rights laws adopted under the Spending Clause,” not

allegations of fact to which a response is required. To the extent a response is deemed required,

admit and respectfully refer the Court to those laws for a complete and accurate statement of their

contents.

   27. This paragraph consists of Plaintiffs’ characterizations of the CRRA, not allegations of fact

to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the CRRA for a complete and accurate statement of its contents.




                                                  5
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 6 of 53




   28. This paragraph consists of Plaintiffs’ characterizations of 20 U.S.C. § 1681, not allegations

of fact to which a response is required. To the extent a response is deemed required, admit and

respectfully refer the Court to § 1681 for a complete and accurate statement of its contents.

   29. This paragraph consists of Plaintiffs’ characterizations of 20 U.S.C. § 1682, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to § 1682 for a complete and accurate statement of its contents.

   30. Admit.

   31. The first, second, and fourth sentences consist of Plaintiffs’ characterizations of 45 C.F.R.

parts 86 and 106, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to those regulations for a complete

and accurate statement of their contents. Admit the third sentence.

   32. This paragraph consists of Plaintiffs’ characterizations of 34 C.F.R. § 106.31, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to 34 C.F.R. § 106.31 for a complete and accurate

statement of its contents.

   33. This paragraph consists of Plaintiffs’ characterizations of 34 C.F.R. § 106.31, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to 34 C.F.R. § 106.31 for a complete and accurate

statement of its contents.

   34. This paragraph consists of Plaintiffs’ characterizations 34 C.F.R. § 106.3 and 106.4, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to 34 C.F.R. § 106.3 and 106.4 for a complete and

accurate statement of their contents.




                                                 6
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 7 of 53




   35. This paragraph consists of Plaintiffs’ characterizations 34 C.F.R. § 106.8 and 106.9, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to 34 C.F.R. § 106.8 and 106.9 for a complete and

accurate statement of their contents.

   36. The first sentence consists of Plaintiffs’ characterizations of 20 U.S.C. § 1681(a)(3) and 34

C.F.R. § 106.12(b), not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to 20 U.S.C. § 1681(a)(3) and 34

C.F.R. § 106.12(b) for a complete and accurate statement of their contents. With respect to the

second sentence, Defendants admit that OCR’s practice has been to acknowledge the claimed

exemptions in writing and deny the remainder of the allegations in the second sentence. Defendants

admit the allegations in the third and fourth sentences and deny the allegations in the fifth sentence.

   37. Admit the first sentence. Deny the second. The third and fourth sentences consist of

conclusions of law, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny.

   38. This paragraph consists of Plaintiffs’ characterizations of certain guidance documents, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to ED’s guidance documents for a complete and

accurate statement of their contents.

   39. This paragraph consists of Plaintiffs’ characterizations of the 1997 Guidance and 2001

Revised Guidance, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to the 1997 Guidance and 2001

Revised Guidance for a complete and accurate statement of their contents.

   40. This paragraph consists of Plaintiffs’ characterizations of the 1997 Guidance and 2001




                                                  7
         Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 8 of 53




Revised Guidance, not allegations of fact to which a response is required. Defendants respectfully

refer the Court to those documents for a full and accurate statement of their contents.

   41. This paragraph consists of Plaintiffs’ characterizations of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   42. This paragraph consists of Plaintiffs’ characterizations of the 1997 Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 1997 Guidance for a complete and accurate

statement of its contents.

   43. This paragraph consists of Plaintiffs’ characterizations of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   44. This paragraph consists of Plaintiffs’ characterizations of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   45. This paragraph consists of Plaintiffs’ characterizations of the 2006 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2006 DCL for a complete and accurate statement of its contents.

   46. This paragraph consists of Plaintiffs’ characterizations of the 2010 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to




                                                 8
            Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 9 of 53




respectfully refer the Court to the 2010 DCL for a complete and accurate statement of its contents.

   47. This paragraph consists of Plaintiffs’ characterizations of the 2011 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2011 DCL for a complete and accurate statement of its contents.

   48. This paragraph consists of Plaintiffs’ characterizations of the 2011 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2011 DCL for a complete and accurate statement of its contents.

   49. This paragraph consists of Plaintiffs’ characterizations of the 2014 Q&A, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to the 2014 Q&A for a complete and accurate statement of its

contents.

   50. Admit.

   51. This paragraph consists of Plaintiffs’ characterizations of ED guidance documents issued

between 1997 and 2014, not allegations of fact to which a response is required. To the extent a

response is deemed required, deny except to respectfully refer the Court to the guidance documents

issued between 1997 and 2014 for a complete and accurate statement of their contents.

   52. This paragraph consists of Plaintiffs’ characterizations of 20 U.S.C. § 1687, 34 C.F.R.

§ 106.2(h), the 1997 Guidance, and the 2001 Revised Guidance, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny except to refer the Court

to 20 U.S.C. § 1687, 34 C.F.R. § 106.2(h), the 1997 Guidance, and the 2001 Revised Guidance for

a complete and accurate statement of their contents.

   53. This paragraph consists of Plaintiffs’ characterizations of the 1997 Guidance and 2001

Revised Guidance, not allegations of fact to which a response is required. To the extent a response




                                                9
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 10 of 53




is deemed required, deny except to respectfully refer the Court to the 1997 Guidance and 2001

Revised Guidance for a complete and accurate statement of their contents.

   54. This paragraph consists of Plaintiffs’ characterizations of the 2010 Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2010 Guidance for a complete and accurate

statement of its contents.

   55. This paragraph consists of Plaintiffs’ characterizations of the 1997 Guidance, 2001 Revised

Guidance, 2010 DCL, and 2011 DCL, not allegations of fact to which a response is required. To

the extent a response is deemed required, deny except to respectfully refer the Court to the 1997

Guidance, 2001 Revised Guidance, 2010 DCL, and 2011 DCL for a complete and accurate

statement of their contents.

   56. This paragraph consists of Plaintiffs’ characterizations of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   57. The first sentence consists of Plaintiffs’ characterization of the 1997 Guidance, the 2001

Revised Guidance, the 2010 DCL, and the 2011 DCL, not allegations of fact to which a response

is required. To the extent a response is deemed required, deny except to respectfully refer the Court

to those documents for a complete and accurate statement of their contents. Deny the second

sentence, except admit that the Department provides a school with an opportunity to voluntarily

resolve a violation of Title IX before the Department initiates further enforcement action.

   58. This paragraph consists of Plaintiffs’ characterization of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,




                                                 10
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 11 of 53




deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   59. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance, 2001 Revised

Guidance, 2010 DCL, and the 2011 DCL, not allegations of fact to which a response is required.

To the extent a response is deemed required, deny except to respectfully refer the Court to the 1997

Guidance, 2001 Revised Guidance, 2010 DCL, and the 2011 DCL for a complete and accurate

statement of their contents.

   60. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance and 2001

Revised Guidance, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to the 1997 Guidance and 2001

Revised Guidance for a complete and accurate statement of their contents.

   61. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance, 2001 Revised

Guidance, 2010 DCL, and 2011 DCL, not allegations of fact to which a response is required. To

the extent a response is deemed required, deny except to respectfully refer the Court to the 1997

Guidance, 2001 Revised Guidance, 2010 DCL, and 2011 DCL for a complete and accurate

statement of their contents.

   62. This paragraph consists of conclusions of law or Plaintiffs’ characterization of the 2010

DCL, not allegations of fact to which a response is required. To the extent a response is deemed

required, deny except to respectfully refer the Court to the 2010 DCL cited in this paragraph for a

complete and accurate statement of their contents.

   63. This paragraph consists of Plaintiffs’ characterization of the 2011 DCL and 2014 Q&A,

not allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to those documents for a complete and accurate




                                                 11
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 12 of 53




statement of their contents.

   64. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance, 2001 Revised

Guidance, and 2010 DCL, not allegations of fact to which a response is required. To the extent a

response is deemed required, deny except to respectfully refer the Court to those documents for a

complete and accurate statement of their contents.

   65. This paragraph consists of Plaintiffs’ characterization of 34 C.F.R. § 106.8(b), 1997

Guidance, 2001 Revised Guidance, and 2011 DCL, not allegations of fact to which a response is

required. To the extent a response is deemed required, deny except to respectfully refer the Court

to that regulation and those documents for a complete and accurate statement of their contents.

   66. This paragraph consists of Plaintiffs’ characterization of the 2001 Revised Guidance, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2001 Revised Guidance for a complete and

accurate statement of its contents.

   67. This paragraph consists of Plaintiffs’ characterization of the 2011 DCL and 2014 Q&A,

not allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to those documents for a complete and accurate

statement of their contents.

   68. This paragraph consists of Plaintiffs’ characterization of the 2011 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2011 DCL for a complete and accurate statement of its contents.

   69. This paragraph consists of Plaintiffs’ characterization of the 2014 Q&A, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2014 Q&A for a complete and accurate statement of its contents.




                                                 12
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 13 of 53




   70. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance, 2001 Revised

Guidance, 2010 DCL, and 2011 DCL, not allegations of fact to which a response is required. To

the extent a response is deemed required, deny except to respectfully refer the Court to those

documents for a complete and accurate statement of their contents.

   71. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance and 2001

Revised Guidance, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to those documents for a complete

and accurate statement of their contents.

   72. This paragraph consists of Plaintiffs’ characterization of the 2010 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2010 DCL for a complete and accurate statement of its contents.

   73. This paragraph consists of Plaintiffs’ characterizations of FERPA, not allegations of fact

to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the legal authority cited in this paragraph for a complete and accurate

statement of its contents.

   74. This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance and 2001

Revised Guidance, not allegations of fact to which a response is required. To the extent a response

is deemed required, deny except to respectfully refer the Court to those documents for a complete

and accurate statement of their contents.

   75. This paragraph consists of Plaintiffs’ characterization of the 2011 DCL and 2014 Q&A,

not allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to those documents for a complete and accurate

statement of their contents.




                                                  13
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 14 of 53




   76. Deny.

   77. As to the first sentence, deny except to admit that in 1994, ED published a guidance

document so titled. The second and third sentences consist of Plaintiffs’ characterization of the

1994 guidance document, not allegations of fact to which a response is required. To the extent a

response is deemed required, deny except to respectfully refer the Court to that document for a

complete and accurate statement of its contents.

   78. This paragraph consists of Plaintiffs’ characterization of the 1994 guidance document and

2001 Revised Guidance, not allegations of fact to which a response is required. To the extent a

response is deemed required, deny except to respectfully refer the Court to those documents for a

complete and accurate statement of its contents.

   79. This paragraph of Plaintiffs’ characterization of the 2000 DCL, not allegations of fact to

which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2000 DCL for a complete and accurate statement of its contents.

   80. This paragraph consists of Plaintiffs’ characterization of the 2010 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2010 DCL for a complete and accurate statement of its contents.

   81. This paragraph consists of conclusions of law, not allegations of fact to which a response

is required. To the extent a response is deemed required, deny except to respectfully refer the Court

to the legal authority cited in this paragraph for a complete and accurate statement of its contents.

   82. Deny.

   83. Deny except to admit that Candice Jackson served as Acting Assistant Secretary for Civil

Rights from April 10, 2017 to June 24, 2018.

   84. Deny the first sentence. Deny the second sentence except to admit that the article cited in




                                                 14
        Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 15 of 53




footnote 9 contains the quoted language and respectfully refer the Court to that article for a

complete and accurate statement of its contents.

   85. Deny except to admit that the webpage cited in footnote 10 contains the quoted language

and respectfully refer the Court to that webpage for a complete and accurate statement of its

contents.

   86. Deny except to admit that the webpage cited in footnote 10 contains the quoted language

and respectfully refer the Court to that webpage for a complete and accurate statement of its

contents.

   87. This paragraph consists of Plaintiffs’ characterization of the 2017 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the 2017 DCL for a complete and accurate statement of its contents.

   88. This paragraph consists of Plaintiffs’ characterization of the 2017 DCL and 2017 Q&A,

not allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the 2017 DCL for a complete and accurate statement

of its contents. With respect to the second sentence, Defendants admit that as of the filing of this

answer, Defendants have not withdrawn the 2010 DCL.

   89. Admit.

   90. This paragraph consists of Plaintiffs’ characterization of the Proposed Rule, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to the Proposed Rule for a complete and accurate statement of its

contents.

   91. This paragraph consists of Plaintiffs’ characterization of the Proposed Rule, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except




                                                 15
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 16 of 53




to respectfully refer the Court to the Proposed Rule for a complete and accurate statement of its

contents.

    92. This paragraph consists of Plaintiffs’ characterization of the Proposed Rule, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to the Proposed Rule for a complete and accurate statement of its

contents.

    93. This paragraph consists of Plaintiffs’ characterization of the Proposed Rule, not allegations

of fact to which a response is required. To the extent a response is deemed required, deny except

to respectfully refer the Court to the Proposed Rule for a complete and accurate statement of its

contents.

    94. Defendants admit that they received over 124,000 comments on the Proposed Rule and that

some commenters opposed the Proposed Rule. Defendants deny the remainder of the allegations

in this paragraph.

    95. Deny except to refer the Court to the comments that these entities submitted to ED for a

complete and accurate statement of their contents.

    96. Deny except to refer the Court to the cited letter for a complete and accurate statement of

its contents.

    97. Admit.

    98. Admit.

    99. This paragraph consists of Plaintiffs’ characterization of the Final Rule, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to the Final Rule for a complete and accurate statement of its contents.

    100.         This paragraph consists of Plaintiffs’ characterization of the Final Rule, not




                                                 16
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 17 of 53




allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    101.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    102.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    103.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    104.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, denied.

    105.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    106.           This paragraph consists of Plaintiffs’ conclusions of law and characterization of the

Final Rule, not allegations of fact to which a response is required. To the extent a response is




                                                    17
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 18 of 53




deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

    107.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, denied.

    108.           The first and second sentences consist of Plaintiffs’ characterization of the Final

Rule, not allegations of fact to which a response is required. To the extent a response is deemed

required, deny except to respectfully refer the Court to the Final Rule for a complete and accurate

statement of its contents. The third sentence consists of conclusions of law, not allegations of fact

to which a response is required; to the extent a response is deemed required, denied.

    109.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    110.           This paragraph consists of Plaintiffs’ conclusions of law and characterization of the

Final Rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and

accurate statement of its contents.

    111.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    112.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,




                                                    18
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 19 of 53




deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    113.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    114.           This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance and

2001 Revised Guidance, not allegations of fact to which a response is required. To the extent a

response is deemed required, deny except to respectfully refer the Court to those documents for a

complete and accurate statement of their contents.

    115.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    116.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, denied.

    117.           The first sentence consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny. The second and third

sentences consist of Plaintiffs’ characterization of the Final Rule, not allegations of fact to which

a response is required. To the extent a response is deemed required, deny except to respectfully

refer the Court to the Final Rule for a complete and accurate statement of its contents.

    118.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,




                                                    19
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 20 of 53




deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    119.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    120.           The first and fifth sentences consist of Plaintiffs’ characterization of the Final Rule,

not allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents. The second, third, and fourth sentences consist of conclusions of law, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the cited legal authorities for a complete and accurate

statement of their contents.

    121.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    122.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    123.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,




                                                     20
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 21 of 53




deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    124.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny.

    125.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    126.           This paragraph consists of Plaintiffs’ characterization of the 1997 Guidance, 2001

Revised Guidance, 2010 DCL, and 2011 DCL, not allegations of fact to which a response is

required. To the extent a response is deemed required, deny except to respectfully refer the Court

to those documents for a complete and accurate statement of their contents.

    127.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    128.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    129.           This paragraph consists of conclusions of law and Plaintiffs’ characterization of the

Final Rule, not allegations of fact to which a response is required. To the extent a response is

deemed required, deny except to respectfully refer the Court to the Final Rule for a complete and




                                                    21
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 22 of 53




accurate statement of its contents.

    130.           The first sentence consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny. As to the second sentence,

deny except to admit that the quoted language appears in Gebser. The third sentence consists of

Plaintiffs’ characterization of the 2001 Revised Guidance, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny except to respectfully refer

the Court to that document for a complete and accurate statement of its contents.

    131.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    132.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    133.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    134.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.




                                                    22
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 23 of 53




    135.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny.

    136.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    137.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    138.           This paragraph consists of Plaintiffs’ characterization of 34 C.F.R. § 106.31, the

1997 Guidance, the 2001 Revised Guidance, the 2010 DCL, and the 2011 DCL, not allegations of

fact to which a response is required. To the extent a response is deemed required, deny except to

respectfully refer the Court to those sources for a complete and accurate statement of their contents.

    139.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    140.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    141.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not




                                                   23
           Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 24 of 53




allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    142.           This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, deny.

    143.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    144.           This paragraph consists of Plaintiffs’ characterization of the Final Rule, not

allegations of fact to which a response is required. To the extent a response is deemed required,

deny except to respectfully refer the Court to the Final Rule for a complete and accurate statement

of its contents.

    145.           This paragraph consists of Plaintiffs’ conclusions of law and characterization of the

Final Rule and of legal conclusions, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provision of the Final Rule

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

    146.           This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

    147.           This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal




                                                    24
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 25 of 53




conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   148.        This paragraph consists of Plaintiffs’ partial quotation from the Final Rule, to which

no response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited provision of the Final Rule for a complete and accurate statement of its

contents, and otherwise the allegations of this paragraph are denied.

   149.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule and the

2011 DCL, and of legal conclusions, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provisions of those

documents for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   150.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   151.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of the

2011 DCL, and of legal conclusions, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provisions of those

documents for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   152.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required, denied.




                                                25
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 26 of 53




   153.        This paragraph consists of Plaintiffs’ partial quotations from and characterization

of the Final Rule, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   154.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   155.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   156.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the Final Rule, and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provision of the Final Rule

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   157.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   158.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,




                                                26
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 27 of 53




Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   159.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the Final Rule, and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provision of the Final Rule

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   160.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   161.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the Final Rule, and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provision of the Final Rule

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   162.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the 1997 Guidance, 2001 Revised Guidance, and 2011 DCL, and of legal conclusions, to which

no response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited provisions of those documents for a complete and accurate statement of their

contents, and otherwise the allegations of this paragraph are denied.

   163.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,




                                                27
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 28 of 53




Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   164.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the Final Rule and of legal conclusions, to which no response is required. To the extent a response

is deemed required, To the extent a response is deemed required, Defendants respectfully refer the

Court to the cited provisions of the Final Rule for a complete and accurate statement of their

contents, and otherwise the allegations of this paragraph are denied.

   165.        This paragraph consists of Plaintiffs’ partial quotation of and characterization of

the Final Rule and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provision of the Final Rule

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   166.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of New

York State law, and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited state-law provisions and

Final Rule for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   167.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of New

York State law, and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited state-law provisions and

Final Rule for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   168.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal




                                                28
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 29 of 53




conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   169.        This paragraph consists of Plaintiffs’ partial quotation from the Final Rule, to which

no response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited provision of the Final Rule for a complete and accurate statement of its

contents, and otherwise the allegations of this paragraph are denied.

   170.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   171.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   172.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   173.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.




                                                29
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 30 of 53




   174.        This paragraph consists of conclusions of law and Plaintiffs’ partial quotation from

and characterization of the Final Rule and ED regulations, to which no response is required. To

the extent a response is deemed required, Defendants respectfully refer the Court to the cited legal

provisions for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   175.        This paragraph consists of Plaintiffs’ partial quotation from and characterization of

the Final Rule and ED regulations, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited legal provisions for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   176.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   177.        This paragraph consists of conclusions of law and Plaintiffs’ characterization of the

Final Rule and ED regulations, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited legal provisions for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   178.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.




                                                30
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 31 of 53




   179.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   180.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   181.        This paragraph consists of Plaintiffs’ partial quotation from and characterization of

the Family Educational Rights and Privacy Act (“FERPA”) and of legal conclusions, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited provisions of FERPA for a complete and accurate statement of their contents,

and otherwise the allegations of this paragraph are denied.

   182.        This paragraph consists of Plaintiffs’ partial quotation from and characterization of

the Final Rule and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provisions of the Final

Rule for a complete and accurate statement of their contents, and otherwise the allegations of this

paragraph are denied.

   183.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and

FERPA, and of legal conclusions, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provisions of the Final Rule

and FERPA for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.




                                                31
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 32 of 53




   184.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   185.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   186.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   187.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   188.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   189.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and




                                                32
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 33 of 53




accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   190.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   191.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   192.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provision of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   193.        This paragraph consists of Plaintiffs’ partial quotation from and characterization of

the Final Rule and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited provisions of the Final

Rule for a complete and accurate statement of their contents, and otherwise the allegations of this

paragraph are denied.

   194.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provision of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   195.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal




                                                33
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 34 of 53




conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   196.        Defendants lack knowledge of information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   197.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulations for a complete

and accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   198.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the referenced regulations for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   199.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the referenced regulations for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   200.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the referenced regulations for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph




                                                 34
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 35 of 53




are denied.

   201.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   202.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   203.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   204.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   205.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   206.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is




                                                35
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 36 of 53




deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   207.        With respect to the first sentence of this paragraph, Defendants admit that providing

appropriate interventions and remedies is of paramount importance in the K-12 context both for

safety and pedagogical reasons. The second and third sentences consist of Plaintiffs’

characterization of New York State law, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the cited legal provision for a

complete and accurate statement of its contents, and otherwise the allegations of this paragraph are

denied.

   208.        Denied.

   209.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited regulation for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   210.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the referenced regulations for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   211.        This paragraph consists of Plaintiffs’ characterization of New York City

Department of Education policies, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the referenced regulations for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph




                                                36
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 37 of 53




are denied.

   212.        This paragraph consists of Plaintiffs’ characterization of New York State law and

New York City Department of Education policies, to which no response is required. To the extent

a response is deemed required, Defendants respectfully refer the Court to the referenced legal

provisions for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   213.        This paragraph consists of Plaintiffs’ characterization of a U.S. Supreme Court

case, New York State law, and New York City Department of Education policies, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the referenced legal provisions for a complete and accurate statement of their contents,

and otherwise the allegations of this paragraph are denied.

   214.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   215.        This paragraph consists of Plaintiffs’ characterization of a New York City

Department of Education regulation, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provision for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   216.        This paragraph consists of Plaintiffs’ characterization of a New York City

Department of Education regulation, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provision for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   217.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.




                                                 37
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 38 of 53




   218.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   219.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   220.        This paragraph consists of Plaintiffs’ characterization of New York State and New

York City statutes, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutes for a complete and accurate statement

of their contents, and otherwise the allegations of this paragraph are denied.

   221.        This paragraph consists of Plaintiffs’ characterizations of New York City

Department of Education regulations and of legal conclusions, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the

referenced legal provisions for a complete and accurate statement of their contents, and otherwise

the allegations of this paragraph are denied.

   222.        This paragraph consists of Plaintiffs’ characterizations of a New York City Board

of Education regulation and of legal conclusions, to which no response is required. To the extent

a response is deemed required, Defendants respectfully refer the Court to the referenced regulation

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   223.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   224.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

   225.        Defendants lack knowledge or information sufficient to form a belief as to the truth




                                                38
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 39 of 53




of the allegations in this paragraph.

   226.        This paragraph consists of Plaintiffs’ characterization of New York State and New

York City statutes, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutes for a complete and accurate statement

of their contents, and otherwise the allegations of this paragraph are denied.

   227.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   228.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   229.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of New

York City Department of Education policies, and of legal conclusions, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the referenced legal provisions for a complete and accurate statement of their contents, and

otherwise the allegations of this paragraph are denied.

   230.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a




                                                39
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 40 of 53




complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   231.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   232.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   233.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   234.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, of FERPA,

and of a New York City Board of Education regulation, and also of legal conclusions, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the referenced legal provisions for a complete and accurate statement of their contents,

and otherwise the allegations of this paragraph are denied.

   235.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal




                                                 40
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 41 of 53




conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the referenced provisions of the Final Rule for a

complete and accurate statement of their contents, and otherwise the allegations of this paragraph

are denied.

   236.        This paragraph consists of Plaintiffs’ characterization of the Administrative

Procedure Act and of legal conclusions, to which no response is required. To the extent a response

is deemed required, Defendants respectfully refer the Court to the Administrative Procedure Act

for a complete and accurate statement of its contents, and otherwise the allegations of this

paragraph are denied.

   237.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   238.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of NYCDOE, NYPD, or SCI’s response to alleged sexual conduct.

   239.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   240.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.




                                                41
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 42 of 53




   241.        This paragraph consists of Plaintiffs’ characterization of the importance of prompt

response to sexual harassment, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provisions of the Final Rule

for a complete and accurate statement of their contents, and otherwise the allegations of this

paragraph are denied.

   242.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of NYCDOE’s requirements.

   243.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of NYCDOE’s Discipline Code or New York Education Law

§ 2801.

   244.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   245.        Denied.

   246.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of NYCDOE’s Discipline Code. To the extent a response is deemed

required, denied.

   247.        The first sentence of this paragraph consists of Plaintiffs’ characterization of the

Final Rule and of legal conclusions, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited provisions of the Final Rule

for a complete and accurate statement of its contents. The second sentence of this paragraph

consists of Plaintiffs’ characterization of N.Y. Educ. Law § 3214, which Defendants lack




                                                42
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 43 of 53




knowledge or information sufficient to admit or deny. The third sentence of this paragraph is

denied.

   248.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   249.        This paragraph consists of Plaintiffs’ characterization of N.Y. Educ. Law

§ 3214(3)(c), the Individuals with Disabilities Education Act (IDEA), the Final Rule and ED’s

guidance, and their interaction. Defendants’ lack knowledge or information sufficient to form a

belief as to the truth of Plaintiffs’ characterization of N.Y. Educ. Law § 3214(3)(c). Defendants

respectfully refer the Court to the IDEA, the Final Rule, and ED’s guidance for a full and accurate

statement of their contents. No response is required to Plaintiffs’ legal conclusions, to the extent a

response is deemed required, denied.

   250.        This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required. To the extent a response is deemed required, denied.

   251.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

   252.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the Final Rule for a full and accurate statement of its

contents, otherwise, denied.

   253.        The first two sentences of this paragraph consist of Plaintiffs’ characterization of

the Final Rule and of legal conclusions, to which no response is required. To the extent a response




                                                 43
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 44 of 53




is deemed required, denied. Defendants lack knowledge or information sufficient to admit or deny

the allegations in the third and fourth sentences.

   254.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, to which

no response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited provisions of the Final Rule for a complete and accurate statement of its

contents.

   255.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   256.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   257.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   258.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule, Title VII,

Title II, Section 504 of the Rehabilitation Act of 1973, and also of legal conclusions, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the Final Rule and the listed statutes for a complete and accurate statement of their

contents; otherwise, denied.




                                                 44
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 45 of 53




   259.        This paragraph consists of Plaintiffs’ characterizations of the Final Rule and legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   260.        This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required. To the extent a response is deemed required, denied.

   261.        Defendants admit that the effective date of the Final Rule was 87 days after its

publication in the Federal Register. This paragraph otherwise consists of Plaintiffs’

characterization of the Final Rule and of legal conclusions, to which no response is required. To

the extent a response is deemed required, denied.

   262.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   263.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of N.Y. Exec. Order 202. Defendants respectfully refer the Court to

the cited order for a complete and accurate statement of its contents.

   264.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

   265.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of Plaintiffs’ characterization of N.Y. Exec. Order 202.4. Defendants respectfully refer the Court

to the cited order for a complete and accurate statement of its contents.

   266.        Defendants lack knowledge or information sufficient to form a belief as to the truth




                                                 45
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 46 of 53




of the allegations of this paragraph.

   267.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

   268.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

   269.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

   270.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   271.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   272.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   273.        The first sentence of this paragraph is denied, except to admit that the effective date

of the Final Rule was eighty-seven days after its publication in the Federal Register. The second

sentence consists largely of Plaintiffs’ characterization of the Final Rule and of legal conclusions,

to which no response is required; to the extent a response is deemed required, denied. Defendants




                                                 46
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 47 of 53




admit that the article cited in footnote 31 contains the quoted language and respectfully refer the

Court to that article for a complete and accurate statement of its contents.

   274.        Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first and second sentences of this paragraph. The third sentence consists

of Plaintiffs’ characterization of the Final Rule and of legal conclusions, to which no response is

required; to the extent a response is deemed required, denied.

   275.        This paragraph consists of Plaintiffs’ characterization of the Final Rule, FERPA,

and New York State law, and also of legal conclusions, to which no response is required. To the

extent a response is deemed required, Defendants respectfully refer the Court to the cited legal

provisions for a complete and accurate statement of their contents, and otherwise the allegations

of this paragraph are denied.

   276.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   277.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provision of the Final Rule for a complete and

accurate statement of its contents, and otherwise the allegations of this paragraph are denied.

   278.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.




                                                 47
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 48 of 53




   279.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and New

York schools’ policies and procedures, and also of legal conclusions, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the Final Rule for a complete and accurate statement of its contents, and Defendants lack

knowledge of New York schools’ policies and procedures sufficient to admit or deny Plaintiffs’

characterizations, and otherwise the allegations of this paragraph are denied.

   280.        This paragraph consists of Plaintiffs’ partial quotation from and characterization of

the Final Rule and ED guidance, and of legal conclusions, to which no response is required. To

the extent a response is deemed required, Defendants respectfully refer the Court to the cited

provisions of the 2001 Revised Guidance for a complete and accurate statement of their contents,

and otherwise the allegations of this paragraph are denied.

   281.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   282.        This paragraph consists of Plaintiffs’ legal conclusions, to which no response is

required. To the extent a response is deemed required, denied.

   283.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   284.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,




                                                48
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 49 of 53




Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   285.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   286.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   287.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   288.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   289.        This paragraph consists of Plaintiffs’ characterization of the Final Rule and of legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited provisions of the Final Rule for a complete and

accurate statement of their contents, and otherwise the allegations of this paragraph are denied.

   290.        Defendants incorporate by reference their responses to the allegations set forth in




                                                49
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 50 of 53




paragraphs 1 to 289.

   291.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   292.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   293.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   294.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   295.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   296.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   297.        Defendants incorporate by reference their responses to the allegations set forth in

paragraphs 1 to 296.

   298.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   299.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   300.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   301.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.




                                               50
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 51 of 53




   302.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   303.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   304.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   305.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   306.        Defendants incorporate by reference their responses to the allegations set forth in

paragraphs 1 to 305.

   307.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   308.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   309.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   310.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   311.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   312.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   313.        This paragraph consists of conclusions of law, not allegations of fact to which a




                                               51
          Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 52 of 53




response is required. To the extent a response is deemed required, denied.

   314.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   315.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   316.        Defendants incorporate by reference their responses to the allegations set forth in

paragraphs 1 to 315.

   317.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   318.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   319.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   320.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

   321.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent a response is deemed required, denied.

       The remainder of the complaint consists of a demand for relief, not allegations of fact to

which a response is required. To the extent a response is deemed required, Defendants deny that

Plaintiffs are entitled to the relief requested, or any relief whatsoever. Defendants hereby deny all

allegations in the Amended Complaint not expressly admitted herein.

Dated: September 3, 2020                           Respectfully submitted,

                                                   ETHAN P. DAVIS
                                                   Acting Assistant Attorney General


                                                 52
Case 1:20-cv-04260-JGK Document 86 Filed 09/03/20 Page 53 of 53




                                JENNIFER B. DICKEY
                                Deputy Associate Attorney General

                                DAVID M. MORRELL
                                Deputy Assistant Attorney General

                                CARLOTTA WELLS
                                Assistant Branch Director


                                BENJAMIN T. TAKEMOTO
                                (DC Bar # 1045253)
                                Trial Attorney
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                Ben Franklin Station, P.O. Box No. 883
                                Washington, DC 20044
                                Phone: (202) 532-4252
                                Fax: (202) 616-8460
                                E-mail: benjamin.takemoto@usdoj.gov

                                Attorneys for Defendants




                              53
